Title: To James Madison from Abraham G. Lansing, 23 September 1812
From: Lansing, Abraham G.
To: Madison, James


Sir
Albany Septr. 23d. 1812
I take the Liberty of soliciting your patronage for my Son John Y. Lansing who is a Surgeon in one of the Regiments of detached Militia of this State and who I wish to have transfered in the same Grade to the regular Army or Hospital—he has been liberally educated, has creditably compleated his Course of Medical Studies and received Diplomas both in Philadelphia and New York.
That I have the Honor to address you unsupported by others, is owing to my Indisposition to apply to the two prominent Characters here thro’ whom it is generally believed Applications of this kind can only be successful and who tho’ they probably profess to be your Friends, if their Sentiments are to be inferred from their Actions are only aiming to subserve their own views regardless of those professions—with them I could not consistant with the opinion I entertain of them have any Connection until their Conduct is less equivocal, altho I have no Doubt from their late Behaviour towards me that I could procure any Recommendation I wished on my Application.
With my worthy Friend General Smith I have had an unreserved Conversation a few Days since—on the Subject of our political Affairs in which we perfectly accorded and he has been so good as to undertake the Transmission of my Letter under his Cover. I have the Honor to be with the greatest Respect Sir Your obedient & very humble Servant
Abm. G Lansing.
